Carlisle, Presiding Judge.
A petition against an agent of one of the contracting parties seeking to recover damages for the fraudulent procurement of a contract to purchase certain insulating material, alleging that false representations as to the quality of the material were fraudulently made by the agent *888of the seller and relied upon by the plaintiff purchaser to plaintiff’s damage, does not set forth a cause of action where the contract itself contains no provision as to the quality of the material, but does contain a provision that, “It constitutes the sole agreement, either written or verbal, existing between the parties on the subject matter mentioned herein, and any agreements or representations made by” seller “or its agents, other than that specifically set out herein, shall in no way be recognized or become binding upon either of the parties,” and where it is not alleged in the petition that the plaintiff was induced to sign the contract by reason of fraud, accident or mistake which prevented his knowing the contents. Alpha Kappa Psi Bldg. Corp. v. Kennedy, 90 Ga. App. 587 (83 SE2d 580). Willis v. Brooks &c. Motor Co., 101 Ga. App. 248, 249 (113 SE2d 403).
Decided June 11, 1963.
A. A. Roberts, for plaintiffs in error.
Brooks & McGregor, William T. Brooks, contra.
The court did not err in dismissing the action on general demurrer.

Judgment affirmed.


Bell and Hall, JJ., concur.